Citation Nr: 1002071	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a timely notice of disagreement was filed with 
respect to the denial of entitlement to attorney fees.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

R. Patner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1946 to January 
1948 and from August 1950 to September 1951.  The appellant 
in this matter is the Veteran's former attorney.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that found that 
the appellant's notice of disagreement was untimely.


FINDINGS OF FACT

1.  In September 2005, the Veteran was granted entitlement to 
a total disability rating based on individual unemployability 
(TDIU).  

2.  The appellant was notified by a letters dated November 8, 
2005, and November 30, 2005,  that he was not eligible for 
attorney fees with regard to a favorable TDIU decision and 
the basis for that determination.  The appellant was advised 
that he could initiate a notice of disagreement within 60 
days from the date of the letter or the decision would become 
final. 

2.  A notice of disagreement was not received from the 
appellant within 60 days of the November 8, 2005, 
notification.


CONCLUSION OF LAW

The appellant did not file a timely notice of disagreement to 
the denial of his request for attorney fees within 60 days of 
the November 8, 2005, or November 30, 2005, decisions denying 
entitlement to attorney fees.  38 U.S.C.A. § 7105A(a) (West 
2002); 38 C.F.R. §§ 20.200, 20.201, 20.501(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When appealing a simultaneously contested claim, the 
submission of a notice of disagreement must be within 60 days 
from the date that the agency mails notice of the adverse 
action to the claimant.  38 U.S.C.A. § 7105A(a); 38 C.F.R. § 
20.501(a).  A "simultaneously contested claim" is defined 
as a claim where one claim is allowed and one is rejected.  
38 U.S.C.A. § 7105A.  A "simultaneously contested claim" is 
further defined as the situation in which the allowance of 
one claim results in the disallowance of another claim 
involving the same benefit or the allowance of one claim 
results in the payment of a lesser benefit to another 
claimant.  38 C.F.R. § 20.3(p).

The appellant argues that his claim for attorney fees is not 
a "simultaneously contested claim" because the November 8, 
2005, and November 30, 2005, notifications denying his 
entitlement to attorneys fees did not "allow one claim and 
reject another claim."  Rather, he argues that the 
determination of whether an attorney meets the criteria for 
attorney fees is a matter that is purely administrative and 
does not involve a contested claim for benefits.  Therefore, 
the appellant argues that the regulations under 38 U.S.C.A. 
§ 7105, which allow for a notice of disagreement to be filed 
within one year from the date of mailing of notice of the 
result of initial review or determination, should instead 
apply.  38 U.S.C.A. § 7105(b)(1).  

However, the Board finds that this case does present a 
simultaneously contested claim, because the allowance of the 
appellant's claim could result in a loss of benefits to the 
Veteran because the Veteran would not received any withheld 
portion of retroactive benefits for TDIU.  The Board finds 
that this is a situation where one claim is allowed and one 
is rejected, leading to the payment of a lesser benefits to 
the Veteran if the appellant's claim is allowed.  Therefore, 
the Board finds that the claim for attorney fees constitutes 
a contested claim.  38 U.S.C.A. § 7105A.; 38 C.F.R. 
§ 20.3(p).

The appellant was notified by a letters dated November 8, 
2005, and November 30, 2005, that he was not eligible for 
attorney fees.  A notice of disagreement was not received 
from the appellant within 60 days of either notification.  
Instead, a notice of disagreement was received by the RO on 
February 6, 2006, dated that same day, more than 60 days 
after the date of the November 30, 2005, notification, and 
was therefore untimely.  

Simultaneously contested claims include special notice 
provisions.  The RO shall promptly notify all parties in 
interest at the last known address of the action taken, 
expressly inviting attention to the fact that notice of 
disagreement will not be entertained unless filed within the 
60 day time period.  38 U.S.C.A. § 7105A(a).  Upon the filing 
a notice of disagreement, all parties of interest will be 
furnished a statement of the case in the same manner.  
38 U.S.C.A. § 7105A(b).

The appellant does not contend that he did not receive the 
November 8, 2005, or November 30, 2005, letter in a timely 
manner.  Indeed, the Board finds that the appellant and the 
Veteran were both given proper notification of the 
unfavorable decision and the laws and regulations upon which 
that decision was based.  Specifically, the November 8, 2005, 
and November 30, 2005, decisions were sent to both the 
appellant and the Veteran and fall under the presumption of 
regularity for business documents.  Absent clear and 
convincing evidence to the contrary, the official acts of 
public officials are presumed to have discharged their duty.  
Mindenhall v. Brown, 7 Vet. App. 271 (1994); Ashley v. 
Derwinski, 2 Vet. App. 62 (1992).

The notification letter was sent to the appellant's and the 
Veteran's last known address of record at that time, and it 
is not indicated that either letter was returned as 
undeliverable, nor has the appellant so maintained.  Further, 
it appears that the RO has continued to send correspondence, 
to include the January 2008 Statement of the Case, to the 
appellant and to the Veteran at the same addresses and there 
is evidence that those documents have been received.  As the 
presumption of regularity is only overcome by clear evidence 
to the contrary, and no such contrary evidence is shown in 
this case, the date of mailing of the decisions denying 
attorney fees will be presumed to be November 8, 2005, and 
November 30, 2005.  38 C.F.R. § 20.302.

Therefore, the Board must find that the appellant did not 
file a timely notice of disagreement, and the petition for 
appellate review must be rejected.  38 C.F.R. § 20.200, 
20.501 (2009).

Where the appellant has failed to file a timely notice of 
disagreement, the Board must conclude that there is no 
reasonable possibility that providing additional assistance 
would aid in substantiating the underlying claim.  Thus, VA 
is not required to take any further action to assist the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002).  The statutory 
and regulatory provisions pertaining to VA's duty to notify 
and assist do not apply to a claim if resolution of the claim 
is based upon statutory interpretation, rather than 
consideration of factual evidence.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).




ORDER

A timely notice of disagreement with respect to the denial of 
entitlement to attorney fees was not filed, and the appeal is 
dismissed. 



	                        
____________________________________________
	Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


